PER CURIAM:
Be’Kura Shabazz appeals the district court’s order dismissing plaintiffs complaint for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Shabazz v. Hill, No. 3:06-cv-00211-RLW (E.D.Va. July 12, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.